Citation Nr: 0722757	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression, 
secondary to PTSD.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for PTSD and major depression, secondary 
to PTSD.  

In July 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in March 2007.  


FINDINGS OF FACT

1.  The veteran has PTSD which is attributable to events 
experienced in service.  

2.  In August 2005, a VA therapist treating the veteran noted 
that depression was associated with his underlying PTSD 
condition.   


CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.  The veteran has depression that is proximately due to or 
the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice. Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in September 2001 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Another letter was issued in 
September 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for PTSD, 
and service connection for depression secondary to PTSD, 
given a prior Board remand, and he has been provided all the 
criteria necessary for establishing service connection on a 
secondary basis, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran served on active duty from July 1971 to July 
1973.  His military occupational specialty was rifleman.  His 
military personnel records indicate that he was stationed at 
Parris Island from July 21, 1971 to September 21, 1971.  The 
service medical records do not reflect any complaints or 
findings of a psychiatric disorder, to include PTSD.  At the 
time of discharge, his psychiatric evaluation was normal.  

Of record is a statement from a VA physician, D. E. H., dated 
August 10, 2000, indicating that the veteran was suffering 
from depression for which he was being treated at the VA as 
an outpatient.  

VA outpatient treatment reports, dated from May 2000 through 
June 2001, reflect diagnoses of major depression, anxiety, 
dysthymic disorder, and adjustment disorder with depression.  

The veteran's claim for service connection for PTSD and 
severe depression secondary to PTSD (VA Form 21-526) was 
received in August 2001.  Submitted in support of the 
veteran's claim was a statement in support of claim, dated 
August 28, 2001, wherein the veteran reported being stationed 
at Parris Island from 1971 to 1971, during the months of 
July, August and September at which time the temperature 
ranged from 110 to 115 degrees.  The veteran indicated that, 
during one of their many runs, a Marine from his squad 
dropped dead in the heat right beside him.  The veteran 
reported that the drill instructor constantly screamed in his 
face and yelled directly into his ear.  He also reported 
being hit numerous times in the face with a closed fist, and 
was punched several times in the belly with the butt of a 
rifle.  The veteran reported witnessing the beating of 
another Marine until blood squirted from the individual's 
nose, eyes and mouth; another Marine was literally driven mad 
by the constant abuse and was forced to discharge.  The 
veteran further noted that one particular Sergeant constantly 
abused his unit with excessive training and broke the spirit 
of many with daily reminders that they were on their way to 
Vietnam and would never return home alive.  The veteran 
indicated that the abuse he suffered has remained a constant 
source of fear; he stated that he had daily flashbacks and 
reminders that still haunt him today.  

Also submitted in support of the veteran's claim was a 
medical statement from a VA staff psychologist, S. A. C., 
dated August 28, 2001, indicating that the veteran had been 
receiving psychiatric treatment at the West Los Angeles VA 
Medical Center since August 2000.  The psychologist stated 
that it was clear that the veteran was dealing with issues 
"above and beyond" the depressive disorder with which he 
has been diagnosed; in fact, he noted that the treatment team 
was considering referring the veteran to the PTSD treatment 
program.  The psychologist indicated that he was able to 
personally attest to the fact that, in the therapy group, it 
became clear that the veteran was having persistent 
difficulties relating socially, some mild cognitive 
impairment, and difficulty with organization and motivation, 
symptoms that may be due to depression and/or any sort of 
comorbid PTSD.  

The veteran was afforded a psychiatric evaluation in January 
2002.  At that time, the veteran reported that he continued 
to have nightmares and intrusive thoughts as well as 
impulsive anger from having been severely abused after 
joining the United States Marines.  The veteran indicted that 
he underwent extreme trauma during his training.  The veteran 
reported similar incidents as described in his August 2001 
statement.  Following a mental status examination, the 
veteran was diagnosed with PTSD and history of major 
depression, recurrent.  

Received in March 2005 was an undated letter from the 
veteran's treating physician at the VAMC, indicating that the 
veteran has been in treatment for PTSD for several years at 
the West Los Angeles VA Medical Center.  The physician 
related that the veteran claimed to have witnessed several 
events in boot camp that has affected his life.  

In a message, dated August 25, 2005, the veteran's VA 
treating therapist noted that she had personally facilitated 
many groups that the veteran attended, and she verified that 
the consistently referenced trauma was the abuse by his 
instructors at Parris Island.  The therapist stated that the 
timeline of onset of symptoms to military service 
substantiate that the precipitating trauma did, in fact, 
occurred during the veteran's time at Parris Island.  She 
observed that his lifestyle since he left service, with 
ongoing nightmares, isolation, depression, anxiety, etc. all 
support a severe response to trauma occurred while in 
service.  


III.  Legal Criteria.

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2006).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994). A stressor need not be 
corroborated in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

A.  PTSD.

The Board finds that the evidence of record supports a 
finding of service connection for PTSD.  The record clearly 
shows that the veteran has a current diagnosis of PTSD that 
conforms to the DSM-IV criteria.  38 C.F.R. § 4.125; see also 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  In addition, the 
veteran's reports of incidents of abuse that occurred during 
basic training at Parris Island, personnel records showing 
that he was stationed at Parris Island during the time in 
question, and the newspaper articles regarding similar 
incidents at Parris Island constitute credible evidence of an 
inservice stressor.  38 C.F.R. § 3.304(f).  Moreover, the 
evidence of record demonstrates a link, established by 
medical evidence, between current symptoms and an inservice 
stressor.  38 C.F.R. § 3.304(f).  Significantly, upon a 
review of the claims file which includes the newspaper 
articles and a lay statement from the veteran's father, a VA 
therapist with the PTSD outpatient team specifically reported 
that the timeline of onset of symptoms to military 
substantiated that the precipitating trauma did occur during 
the veteran's time at Parris Island.  She added that the 
veteran's diagnosis of PTSD and his ongoing nightmares, 
isolation, depression, anxiety, etc. all support a severe 
response to trauma incurred in service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that the Board is not 
free to substitute its own judgment for that of such an 
expert); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

In reaching this determination, the Board notes that the 
appellant was a recruit from July 1971 to September 1971 and 
that at least one of the articles overlaps his period of 
service.

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that is 
related to his traumatic experiences in service.  Under such 
circumstances, the benefit of the doubt is awarded to the 
veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board 
resolves reasonable doubt in the veteran's favor and finds 
that the evidence supports a grant of entitlement to service 
connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Depression secondary to PTSD.

On review of the medical evidence of record concerning the 
claim for service connection for depression, distinct from 
the aforementioned claim for PTSD, the post-service evidence 
is inclusive of documentation of one or more current 
psychiatric conditions.  An August 2001 statement which the 
veteran has submitted from a VA psychologist indicates that 
the veteran carries a diagnosis of depression; he also noted 
that the veteran manifested symptoms during therapy that may 
be due to depression and/or comorbid PTSD.  Subsequently, in 
an undated statement, a VA treating physician stated that the 
veteran had been in treatment for PTSD; he also noted that 
the veteran had shared issues of depression.  And, in August 
2005, a VA therapist for the PTSD outpatient team noted 
symptoms of ongoing nightmares, isolation, anxiety, and 
depression all support a severe response to trauma incurred 
while in the service.  Thus, there is at minimum evidence of 
the current claimed psychiatric disability.  

The next question for consideration therefore is that of 
etiology, either on the basis of a direct relationship to 
military service, or as secondary to service-connected 
disability.  With respect to a direct theory of entitlement, 
the veteran's SMRs do not reflect any findings related to a 
psychiatric condition in service, and there is also no 
medical opinion of record concluding that depression 
originated in service.  However, there is competent opinion 
presented which identifies etiological relationship between 
major depression and PTSD (for which the Board is granting 
service connection, on the basis previously stated) -- and 
thus provide the justification for service connection for the 
claimed psychiatric disorder on a secondary basis.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  In particular, the VA 
therapist stated that the veteran's lifestyle since he left 
service, ongoing nightmares, isolation, depression and 
anxiety all support a severe response to trauma in service; 
this statement specifically lists the veteran's symptoms that 
reflect his mood disorder, shows that depression is an 
inherent part of PTSD.  See 38 C.F.R. § 4.130 (2006).  For 
these reasons, the Board finds that the veteran's diagnosed 
depression is related to the PTSD.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a).  

Inasmuch as the veteran's PTSD, as well as major depression, 
for disability rating purposes would be considered together 
as a single disability (as psychiatric disabilities are 
generally evaluated under a single diagnosis, in accordance 
with 38 C.F.R. § 4.14), for the sake of clarity, the grant of 
service connection has been characterized as one for PTSD 
with major depression.  The evaluation assigned would then be 
reflective of all symptomatology that has been considered 
part and parcel of the underlying PTSD condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the veteran's depression may be deemed service-
connected, as secondary to PTSD.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD with major depression is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


